Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S .C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzman et al. (US 2006/0176068) and Cho (US 2005/0188121) both sited as prior art.
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.

The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048,1054-55,44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393,1404-05,162 USPQ 541,550- 551 (CCPA 1969)" (MPEP p 2100-8, c 2,1 45-48; p 2100-9, c 1,11-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

As per claim 1, Holtzman teaches a method for a data storage system, the method comprising: connecting the data storage system (e.g. see Figure 1A, elements 34 and 20 respectively with support in paragraphs 0020-0021) to a first host (e.g. see Figure 1A, element 16 (host interface module) and element 32 (HOST DMA), with support in paragraphs 0020-0021); in response to a write request from the first host, (e.g. see Figure 1A, element 12 which can be either a processor or controller, with support in paragraph 0020 with the sequential addresses being addressed being in patent # 7,536,540 which is incorporated by reference by the original Holtzman reference in paragraph 0041); writing a first data from the first host into a memory of the data storage system using a first communication protocol (note elements 16 and 18 of Fig. 1A, ); disconnecting the data storage system from the first host; connecting the data storage system to a second host; and in response to a read request from the second host, reading the first data from the memory of the data storage system using a second communication protocol, wherein the second communication protocol is different from the first communication protocol.  (note elements 16 and 18 of Fig. 1A, Holtzman obviously teaches that a first communication protocol to be used as for element 16 with a second communication protocol being used as for element 18 because the different interfaces are used for different purposes which are connected to different types of memories and other hardware elements which would therefore require the use of different protocol, Fig. 1A) 
Nonetheless, in another analogous art Cho teaches a storage system (0147-0150) including an interface that is configured to process requests between a host and (flash) storage, whereas the interface includes a first protocol controller associated with a first communication protocol ([0147]) and a second protocol controller associated with a second communication protocol different than the first communication protocol. ([0147-0150]) Cho teaches receiving a request from a host for a DMA operation that includes disconnecting the data storage system (flash storage) from the first host; connecting the data storage system to a second host (DMA controller or an external memory controller, [0147]); and in response to a read request from the second host. It would have been obvious to one of ordinary skill that Cho’s system was made to use multiple hosts in an interleaving type of connectivity because system with multiple host are common and well known in the memory arts. Therein, this type of multiple host system has been used in networks for many years and to use a first host and a second host along with DMA type of protocols would have been obvious in light of the Cho’s reference.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cho, before him or her, to modify Holtzman’s corresponding memory addressing architecture. The suggestion/motivation for doing so would have been to modified the addressing modes for storage devices by having a plurality of different communication protocols notifications in accordance with the teaching of Cho, would be easily combined in a system memory system-based architecture. (Cho, Fig. 7, [0147-0150])
As per claim 2, Holtzman-Cho teaches comprising: prior to writing the first data, receiving a first select signal from the first host; and selecting the first communication protocol based on the first select signal.  (Holtzman, [0020-0021], the request to and from the flash storage device inherently has a predetermined address to wherein the instructions and data are retrieved and stored.)
As per claim 3, Holtzman-Cho teaches wherein the data storage system uses the second communication protocol for reading the first data without receiving a select signal to select the second communication protocol for reading the first data.   (Holtzman, [0020-0021], the request to and from the flash storage device inherently has a predetermined address to wherein the instructions and data are retrieved and stored. Cho [0147-0150] teaches the connectivity of reading the data via the selected communication protocol.)

As per claim 4, Holtzman-Cho teaches prior to reading the first data, receiving a second select signal from the second host; and selecting the second communication protocol based on the second select signal.  (It would have been obvious to one of ordinary skill that Cho’s system was made to use multiple hosts in an interleaving type of connectivity because system with multiple host are common and well known in the memory arts. Therein, this type of multiple host system has been used in networks for many years and to use a first host and a second host along with DMA type of protocols would have been obvious in light of the Cho’s reference. [0147-0150])  

As per claim 5, Holtzman-Cho teaches wherein: writing the first data into the memory comprises performing a first direct memory access operation to write the first data into the memory using the first communication protocol; and 17Attorney Docket No. 122203-5910PATENT reading the first data from the memory comprises performing a second direct memory access operation to read the first data from the memory using the second communication protocol.  It would have been obvious to one of ordinary skill that Cho’s system was made to use multiple hosts in an interleaving type of connectivity because system with multiple host are common and well known in the memory arts. Therein, this type of multiple host system has been used in networks for many years and to use a first host and a second host along with DMA type of protocols would have been obvious in light of the Cho’s reference. ([0147-0150])

As per claim 6, Holtzman-Cho does not expressly teach wherein: the first host supports the first communication protocol and does not support the second communication protocol; and the second host supports the second communication protocol and does not support the first communication protocol.  However, Holtzman obviously teaches that a first communication protocol to be used as for element 16 with a second communication protocol being used as for element 18 because the different interfaces are used for different purposes which are connected to different types of memories and other hardware elements which would therefore require the use of different protocol, Fig. 1A. Further, it would have been obvious to one of ordinary skill that Holtzman-Cho’s system was made to use multiple hosts in an interleaving type of connectivity because system with multiple host are common and well known in the memory arts. Therein, this type of multiple host system has been used in networks for many years and to use a first host and a second host along with DMA type of protocols would have been obvious in light of the Holtzman-Cho reference.

As per claim 7, Holtzman-Cho teaches writing the first data into the memory comprises performing a direct memory access operation; and performing the direct memory access operation comprises: receiving a data block from the first host using the first communication protocol; erasing a storage block in the data storage system; and writing the data block to the storage block using the first communication protocol.  (Holtzman e.g. see Figure 1A, element 12 which can be either a processor or controller, with support in paragraph [0020] with the sequential addresses being addressed being in patent # 7,536,540 which is incorporated by reference by the original Holtzman reference in paragraph [0041]. Further, Holtzman teaches performing the first direct memory access comprises receiving a data block from the host by the flash storage device (e.g. see [0021]); erasing a storage block in the flash memory device as erasing being inherent to flash memory devices; and writing the data block to the storage block (e.g. see [0020-0021]).
As per claims 8-14, see the rejection for claims 1-7 above.
As per claim 15, Holtzman-Cho does not expressly teach wherein the second communication protocol is a standard communication protocol, and the first communication protocol is a non- standard communication protocol.  Holtzman obviously teaches that a first communication protocol to be used as for element 16 with a second communication protocol being used as for element 18 because the different interfaces are used for different purposes which are connected to different types of memories and other hardware elements which would therefore require the use of different protocol, Fig. 1A. Further, it would have been obvious to one of ordinary skill that Holtzman-Cho’s system was made to use multiple hosts in an interleaving type of connectivity because system with multiple host are common and well known in the memory arts. Both in combination teaches Therein, this type of multiple host system has been used in networks for many years and to use a first host and a second host along with DMA type of protocols would have been obvious in light of the Holtzman-Cho reference.
As per claim 16, Holtzman-Cho teaches wherein: writing the first data into the memory comprises performing a direct memory access operation; and performing the direct memory access operation comprises: receiving a first data block from the first host using the first communication protocol; storing the first data block in the data storage system at a predetermined address using the first communication protocol; receiving a second data block from the first host; incrementing the predetermined address to determine a next address; and storing the second data block in the data storage system at the next address using the first communication protocol.  Holtzman teaches performing the first direct memory access comprises receiving a data block from the host by the flash storage device (e.g. see [0021]); erasing a storage block in the flash memory device as erasing being inherent to flash memory devices; and writing the data block to the storage block (e.g. see [0020-0021]). Holtzman obviously teaches that a first communication protocol to be used as for element 16 with a second communication protocol being used as for element 18 because the different interfaces are used for different purposes which are connected to different types of memories and other hardware elements which would therefore require the use of different protocol, Fig. 1A. Further, it would have been obvious to one of ordinary skill that Holtzman-Cho’s system was made to use multiple hosts in an interleaving type of connectivity because system with multiple host are common and well known in the memory arts. Both in combination teaches Therein, this type of multiple host system has been used in networks for many years and to use a first host and a second host along with DMA type of protocols would have been obvious in light of the Holtzman-Cho reference.

As per claims 17-20, see the rejections for claims 1-7 above.

The sited prior art of Moshayedi et al., (US 11,016,917) teaches a flash storage system with first and second storage devices each having a plurality of connected controllers wherein different communication protocols are used based on the connection. (Figs. 1-3)



Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also how the amendments avoid such references or objections. See 37 C.F.R.I .lll(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272-4157. The examiner can normally be reached between 8:30- 5:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 6729.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272- 2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184 
August 24, 2022